DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on December 10, 2021 is acknowledged.  It is also noted that the applicant has amended all claims to read upon the elected claims.  Therefore, claims 2-24 and 27-37 are currently pending.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 2-6, and 10-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yung et al (US 2013/0106659) or in the alternative as obvious over Yung et al (US 2013/0106659) in view of Kim (US 2014/0151610).
With regards to claims 27 and 10-12, Yung teaches a combination of a liquid crystalline polymer and a dielectric material (abstract) that is used for antenna structures (0054) on a substrate (0054).  Yung teaches the Dielectric constant at 2GHz (0077) to be 4.303, 4.347, 4.218, 5.160, 5.036, and 5.858 (0086 examples 1-6) and the dissipation factor to be 0.0033, 0.0051, 0.0047, 0.0054, 0.0044, and 0.0044 (0086 examples 1-6).
Yung is silent on the volume resistance of the composition.
The volume resistivity is direct-current resistance between opposite faces of one-meter cube of material.  The invention of Yung contains the same liquid crystalline polymer, dielectric material, Dielectric constant, and dissipation factor.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used so that the two of the three properties are present in the composition, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
In the alternative, Kim teaches a liquid crystalline polymer that is thermally and/or electrically conductive (abstract) and to have a volume resistivity of 1.3 X 104 ohm·m (0112 table 2).  Kim teaches the motivation for the composition to at this volume resistivity to have a reduced tendency to create electric charge during a molding operation that is still thermally and/or electrically conductive (abstract).  Kim and Yung 
With regards to claims 2-4, Yung is silent on the dielectric constant after the claimed temperature cycle.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used so that the two of the three properties are present in the composition, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claims 5 and 6, Yung teaches the dielectric material to include titanium dioxide (0037).
With regards to claim 13, Yung teaches the conductive material to include, in addition to the titanium dioxide, to include carbon particles (0041).
With regards to claim 14, Yung teaches the composition to contain 8% or less of the carbon particles and about 1 to about 50% of the ceramic material, the titanium dioxide) (0041) reading on a ratio of 0.125-6.25.
With regards to claim 15, Yung teaches the liquid crystalline polymer to include aromatic polyesters (0019) with repeating units of 4-hydroxybenzoic acid (0020).
With regards to claims 16 and 17, Yung teaches the polyester to be formed from 2,6-naphthalenedicarboxylic acid in an amount of 10-35% (0021).
With regards to claim 18, Yung teaches the composition to contain a laser activatable additive (abstract).
With regards to claims 19 and 20, Yung teaches the laser activatable additive to include spinel crystals (0005) having the formula AB2O4 (0032) wherein

    PNG
    media_image1.png
    325
    308
    media_image1.png
    Greyscale

(0033-0036).
With regards to claims 21 and 22, Yung teaches the composition to contain a fibrous filler (abstract) that include glass fibers (0048).
With regards to claim 23, Yung teaches the melt viscosity to be from about 5 to about 100 Pa·s at 350°C (0053).
With regards to claim 24, Yung teaches the amount of the liquid crystalline polymer to be from 20 to about 80% (0019) and the amount of the ceramic particles to be from about 1 to about 50% (0041).
With regards to claims 28-37, Yong is silent on the arrangement and numbers of the antennae.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to vary the configuration, distance between, and number of antenna in order to achieve the desired signal.



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al (US 2013/0106659) or, in the alternative, as obvious over Yong et al (US 2013/0106659) in view of Kim (US 2014/0151610) as applied to claim 27 above, and further in view of Yoshinaka et al (US 4,960,654).
With regards to claims 7-9, the disclosure of Yong is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Yong does not teach the dielectric compound to be an inorganic oxide whisker.
Yoshinaka teaches metal compositions (title) that contains zinc oxide whiskers (abstract) wherein the whiskers are dispersed in the matrix and have a plurality of needle crystal projections radially extending from the central body (column 2, lines 26-48).  Yoshinaka teaches the motivation for using the above whiskers to be because they cause the composition to be isotropically reinforced with respect to mechanical strength and is significantly improved in free cuttability (abstract).  In light of the benefit above, it would have been obvious to ones skilled in the art prior to the effective filing date of the present invention to add the zinc oxide whiskers of Yoshinaka to the composition of Yong, thereby obtaining the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763